t c memo united_states tax_court susan crile petitioner v commissioner of internal revenue respondent docket nos filed date robert h baron micaela mcmurrough and megan y lew for petitioner jane j kim and michael j de matos for respondent memorandum findings_of_fact and opinion lauber judge petitioner is an artist and a tenured professor of studio art with respect to her federal_income_tax for and respondent determined deficiencies in tax accuracy-related_penalties under sec_6662 and additions to tax under sec_6651 in the following amounts year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6662 addition_to_tax sec_6651 dollar_figure big_number big_number big_number big_number -0- -0- dollar_figure -0- -0- in support of these determinations respondent relies on two theories first he contends that petitioner’s activity as an artist is an activity_not_engaged_in_for_profit within the meaning of sec_183 and hence that she cannot claim deduc- tions in excess of the income she derived from that activity second if petitioner was engaged in a trade_or_business during these years respondent contends that many of the deductions she claimed are not within the meaning of sec_162 ordinary and necessary expenses_incurred in carrying on that business unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years in issue we round all monetary amounts to the nearest dollar at the close of trial the court ordered the cases bifurcated for purposes of briefing and opinion this opinion addresses the first of respondent’s theories and concludes that petitioner during the years in issue was engaged in a trade_or_business with the objective of making a profit from her activity as an artist respondent’s contentions concerning the substantiation of her expenses the character of those expenses as ordinary and necessary and her liability for penalties and additions to tax will be resolved in due course findings_of_fact the parties filed stipulations of facts with accompanying exhibits that are incorporated by this reference petitioner resided in new york when she peti- tioned this court a petitioner’s career as an artist petitioner has had a long varied and distinguished career as an artist she has worked for more than years in media that include oil acrylic charcoal pas- tels printmaking lithograph woodcut and silkscreen she has exhibited and sold her art through leading galleries she has received numerous professional acco- lades residencies and fellowships and she is a full-time tenured professor of studio art at hunter college in new york city respondent agrees that petitioner has been a successful though rarely a profitable artist during the academic year petitioner devotes roughly hours per week to her art working mainly at a small studio in her manhattan apartment during the summer she works full time on her art business at a larger studio in upstate new york the amount of time it takes petitioner to create a finished work_of_art varies greatly--from one week to two years--depending on its size and complexity during her career petitioner has created more than big_number pieces of art petitioner’s artwork hangs in the permanent collections of at least muse- ums these include the metropolitan museum of art the guggenheim museum the brooklyn museum of art the phillips collection the hirshhorn museum and art museums at eight colleges and universities museums have a rigorous vetting process for acquiring art museum acquisitions boost an artist’s reputation in the eyes of collectors and may contribute to price increases for the artist’s other works petitioner’s artwork has been acquired by for-profit as well as nonprofit entities corporations that have purchased petitioner’s art several of which have since merged include at t exxon texaco standard oil of ohio bank of america chase manhattan bank chemical bank charles schwab general mills westinghouse general telephone electronics frito-lay cigna and pruden- tial her works hang in the collections of six major new york law firms govern- mental entities that have acquired her art include the federal reserve board the library of congress and the state department for display in u s embassies abroad such acquisitions like museum acquisitions place a seal of approval on an artist’s works and have the potential to make them more attractive to private collectors petitioner has been represented during her career by at least five new york art galleries including the kornblee gallery the fischbach gallery the droll - kolbert gallery and the graham gallery in petitioner switched from the graham gallery to michael steinberg fine art believing that the latter’s client base would enable her to increase sales of her artwork she was represented by michael steinberg fine art until when it went out of business during the financial crisis petitioner has had affiliations with other art dealers and print publishers that have also sold her work petitioner has received recognition from prestigious arts organizations both public and private she has received two awards from the national endowment for the arts nea --a dollar_figure award for painting in and a dollar_figure award for drawing in petitioner has served on nea panels to select award recipients and she has been interviewed by the smithsonian institution as part of its archives of american art oral history project during she was a member of the admissions panel for the visual arts at the american academy in rome and at the ranieri foundation in civitella italy residencies are awarded by arts organizations to enable artists to focus on their work without distractions in an environment conducive to artistic stimula- tion and productivity institutions that have awarded residencies to petitioner include the macdowell colony in the american academy in rome in the rockefeller foundation bellagio center in and yaddo in and petitioner’s work has been reviewed on many occasions by leading art critics her first review in the new york times appearing in was written by hilton kramer one of the foremost art critics of his era her work was re- viewed in the new york times on subsequent occasions by mr kramer and his successors other publications that have reviewed her work include the boston globe houston chronicle houston post los angeles times st louis post-dispatch and new york magazine her work has been reviewed by every major art publication in the united_states including artnews art in america artforum flash art and american artist petitioner performs considerable research in connection with her art some- times involving international travel under difficult conditions during the first gulf war she painted a series entitled fires of war which enjoyed considerable critical and commercial success to secure documentation for these works she traveled to kuwait and accompanied firefighters to burning oil fields as she described it the environment in kuwait in the wake of saddam hussein’s retreating forces was virtually a land of fire black overhead smoke it looked like night in day the desert was covered with tar and lakes of oil works from petitioner’s fires of war series were exhibited in kuwait and were acquired by the government of kuwait b petitioner’s projects during the years in issue during petitioner worked on five main projects the first a ser- ies of works titled assisi was based on giotto’s paintings of the life of saint francis in the basilica di san francesco in assisi italy petitioner had an exhibi- tion of these works in at the graham gallery petitioner’s second major project was a series titled abu ghraib based on events that occurred at the abu ghraib prison during the iraq war petitioner did considerable research in connection with abu ghraib including interviews with journalists who had reported from the war zone works from abu ghraib were exhibited in at the bertha and karl leubsdorf art gallery at hunter college this exhibit was reviewed in the financial_times the new york times and the newark star-ledger petitioner continued her work on abu ghraib on both the production and the marketing side during she worked on this series during her residency at the rockefeller foundation bellagio center in summer and later that year she had two exhibitions of abu ghraib in italy the first was in rome and petitioner returned to italy to oversee installation of the artwork and production of the exhibition catalog the second exhibition of abu ghraib in venice opened in date petitioner took part in managing the installation and attended the opening petitioner’s third major project during was printing on silk this project involved designing and printing patterns on silks using woodblocks or silkscreen which petitioner created in a factory outside calcutta india petitioner had not previously done substantial work in these media she embarked on this project when colleagues recommended that she expand the market for her work by producing images on silk the printing on silk project required hands- on oversight of expert craftsmen at the factory in rural india petitioner’s final two projects during the years in issue each in its startup phase involved a series of small abstract paintings and a project focused on prisoners detained in guantanamo bay c petitioner’s business practices petitioner actively marketed her artwork during the tax years at issue she was represented by galleries throughout this period until michael steinberg fine art folded in when an artist is represented by a gallery the gallery plays a large marketing role by exhibiting the artist’s work and by hosting openings client receptions and similar events petitioner supplemented the galleries’ efforts by sending exhibition announcements and other promotional materials to her mailing list of nearly big_number collectors petitioner regularly attended art-related events to network with collectors journalists and art professionals since petitioner has marketed her art through a web site that features images of selected works her biography and publications about her artwork and career she has received inquiries from potential collectors through the web site petitioner’s career spans four decades and she has carefully documented her extensive inventory of artwork early in her career she used a system commonly employed by libraries at the time--a card catalog system petitioner used index cards to record relevant information about each work including its title medium dimensions exhibition history original asking price and if the work was sold the gallery commission these index cards were complemented by slides created by professional photographers of each work before the advent of digital images petitioner promoted her art by mailing slides of her works to collectors galleries and museum curators petitioner’s sales records are generally accurate but sometimes incomplete she retains all price lists created by galleries in connection with her exhibitions these price lists include the title medium dimensions and asking price for each exhibited work as her works sold in later years petitioner annotated these lists and the associated index cards with information about those sales maintaining perfect sales records was difficult because galleries often ne- glected to provide her with all relevant sales information in some cases she re- ceived a single check accompanied by a list of pieces sold without specification of the purchaser’s identity or the sale price of each individual work ascertaining the purchaser’s identity was important because petitioner regarded each purchaser as a potential future customer when petitioner received incomplete information she contacted the gallery in an effort to obtain all relevant sales data such efforts were not always successful and for that reason petitioner’s sales records are not accurate more recently petitioner has switched to a digital recordkeeping system each new piece of art is entered into a digital database that contains substantially the same information as her index cards petitioner is in the process of moving the information on the index cards to the digital database given the extent of her inventory this process is time consuming because petitioner has little familiarity with electronic media she has hired assistants to help her with this petitioner keeps records of all invoices related to her art business and all receipts for business and personal expenses during four of the five years at issue petitioner hired a bookkeeper to assist her her standard practice was to provide her bookkeeper with invoices receipts and annotated bank and credit card state- ments the bookkeeper then put this information into a quicken program and provided the quicken files to petitioner’s accountant who prepared her tax returns d petitioner’s sales of artwork petitioner has generated substantial income from sales of her artwork respondent stipulated that the total value of works sold during her career is at least dollar_figure galleries usually took a commission and petitioner on several occasions received no proceeds at all because of financial distress or mis- management on the gallery’s part respondent stipulated that after taking account of these reductions petitioner received gross_income of at least dollar_figure from the sale of works between and the evidence at trial established that petitioner sold an additional works between and for of these works respondent stipulated the gal- lery’s asking price but declined to stipulate the proceeds petitioner received after listening to the trial testimony and reviewing the exhibits the court concludes that the galleries sold these works at or close to their asking prices and realized proceeds of approximately dollar_figure netting out the normal commission the court finds that petitioner earned_income of approximately dollar_figure from sales of these works for the remaining works respondent declined to stipulate either the gallery’s asking price or the proceeds petitioner received for these works most of which were sold before petitioner estimated their asking prices on the basis of sales records for similar works offered for sale at about the same time after listening to the trial testimony and reviewing the exhibits the court con- for example petitioner had a solo exhibition of ten abstract paintings at michael steinberg fine art in each painting was priced at dollar_figure and all ten were sold petitioner never received payment for these works when the gallery closed during the financial crisis cludes that the galleries sold these works at or close to their estimated asking prices and realized proceeds of approximately dollar_figure netting out the normal commission the court finds that petitioner earned_income of approxi- mately dollar_figure from sales of these works all in all the court finds that petitioner sold directly or through galleries a total of works_of_art during these sales generated gross_proceeds of approximately dollar_figure after subtracting gallery commissions and other reductions petitioner earned_income of approximately dollar_figure from sales of her art during these years petitioner’s best year was when she reported gross_receipts of dollar_figure from sales of her art her best recent year wa sec_2013 when she earned dollar_figure from sales of her art despite substantial gross_receipts petitioner has never reported a net profit from her art business for she reported a profit of dollar_figure on her schedule c profit or loss from business but this was offset by a net_operating_loss carryforward petitioner had not filed her tax_return at the time of trial but she expected to report a net profit for that year e petitioner’s teaching career petitioner practiced as an artist for a decade before she began teaching and it was her achievements as an artist that resulted in her securing a teaching posi- tion from to petitioner served as a visiting assistant professor and subsequently as a substitute assistant professor in the department of art and art history at hunter college in new york city she obtained full-time employ- ment there as an associate professor in and she received tenure in in she became a full professor at hunter college and continues to hold that position today during the tax years at issue she earned between dollar_figure and dollar_figure annually from her teaching position hunter college’s studio art department has a strong reputation and is in the top tier of master of fine arts programs it was one of the first art departments to hire professional working artists as teachers and the market for securing a faculty position there is extremely competitive successful candidates for hiring promo- tion and tenure must demonstrate significant accomplishment in creative activity effective teaching ability and commitment to the academic community by serving on committees and advising students to be promoted and gain tenure a studio artist must exhibit art the sale of art is not required there is an expectation that a professor once tenured will continue to make and exhibit art however a tenured professor is no longer subject_to annual performance evaluations and the expectation to exhibit art is not rigorously enforced petitioner plans to continue her art business following her retirement from hunter college f expert testimony robert storr petitioner offered and the court recognized robert storr as an expert on industry practice in the fine arts community he is the dean of the yale school of art and a professor of painting and printmaking positions he has held since from to he was curator and later senior curator at the museum of modern art he has more than years of experience in the art field dean storr credibly testified about factors that influence the price of an artist’s work art prices are influenced by many factors such as the artist’s exhi- bition history noteworthy reviews awards and other accolades as an artist gains greater exposure and her career develops prices for that artist’s works will nor- mally increase significant events in an artist’s career can drive prices higher such events can include a solo show a museum’s acquisition of the artist’s work an exhibition at a major international art fair or an important critical review relatively few artists have steady consistent sales from year to year or decade to decade artists often experience income instability and many find it necessary to have another job with reliable income renato danese petitioner offered and the court recognized renato danese as an expert on industry practice in the fine arts community mr danese is the owner of danese corey formerly danese an art gallery in new york city his gallery which he has owned since currently represents about artists he has worked with hundreds of artists during his 40-year career as a curator gallery director and art dealer from to mr danese was associate director of the visual arts program at the nea in washington d c mr danese credibly testified that gallery representation is important to an artist’s career because galleries increase the artist’s visibility and exposure which in turn should increase her prices and sales gallery representation is also desir- able because it helps add stability to an artist’s career galleries are businesses and want to represent artists who have or have the potential to develop successful professional careers mr danese also testified about factors that influence art prices factors that help increase the value of an artist’s work include museum and collector support critical acclaim and public awareness an award from the nea has the potential to increase an artist’s prices because it is a sign of serious recognition an nea award enhances an artist’s credentials and professional stature and may boost his or her potential for a financially profitable career mr danese also opined that it is common for artists to have years in which they earn little or no income from selling artwork artists often experience cycles of achievement and financial success and their income may fluctuate over the course of months or years it is very difficult to predict when success will occur in the art world barbara sussman petitioner offered and the court recognized barbara sussman as an expert on art framing handling storage and labeling ms sussman is an art appraiser art consultant and art framer with years of experience in these fields as an art consultant she manages the collections of numerous corporate clients overseeing the purchase shipping framing installation and inventorying of thousands of pieces of art ms sussman visited petitioner’s studios in new york city and upstate new york to inspect her artwork and assess her inventory and storage practices peti- tioner keeps a logbook at the entry of her storage areas showing the location of each work the storage areas are temperature controlled properly most of peti- tioner’s paintings are on canvasses with stretchers these allow the canvas to be tightened and prevent it from warping consistently with standard art practice the back of each work is inscribed with petitioner’s signature the medium and the date and year of execution works in transit or scheduled for shipment were professionally wrapped using standard materials ms sussman concluded that petitioner’s recordkeeping practices and her methods of labeling and storage indicate that she is a professional in the business of selling and or attempting to sell her art elizabeth von habsburg respondent offered and the court recognized elizabeth von habsburg as an expert in the art market and art appraisal ms von habsburg is the managing director of winston art group she advises private clients on the purchase sale and maintenance of their collections according to ms von habsburg the art industry considers the following factors in determining an artist’s commercial viability a vibrant market for the artist’s work as evidenced by sales through dealers public auctions and private transactions clearly detailed and accurate recordkeeping an increasing trend of income over the years and increasing price levels for the artist’s works ms von habsburg noted that petitioner had been represented by major new york galleries for most of her career but that she ceased to be represented in when michael steinberg fine art closed petitioner’s artwork was sold very few times at auction in ms von habsburg’s view petitioner’s records were not always complete and included some inconsistent data according to ms von habsburg’s calculations petitioner during received aggregate net_proceeds of dollar_figure from sales of her art and she sold an additional pieces for which she should have received dollar_figure but for which she had not been paid during petitioner received according to ms von habsburg average annual net_proceeds of dollar_figure from sales of her art from the beginning of her career through petitioner received according to ms von habsburg average annual net_proceeds of approximately dollar_figure from sales of her art to gauge whether market prices for petitioner’s works had increased during her career ms von habsburg examined the prices paid for petitioner’s oil paint- ings the average net price varied from zero for years in which no oil painting was sold to a high of dollar_figure in excluding years in which no oils were sold and the supposed outlier year of ms von habsburg concluded that the average net price per oil did not trend upward but stayed within a range of dollar_figure to dollar_figure from through ms von habsburg acknowledged that she had not viewed any of these works in person taking into account the relatively small number of works sold per year petitioner’s modest annual net_income from sales the supposed lack of a steady upward trend in sale prices and the absence of current dealer representation ms von habsburg found it possible to conclude that there is a limited commercial market for the works by susan crile ms von habsburg does not opine that petitioner’s works have no market that petitioner is not a successful artist or that petitioner lacks a profit_motive rather ms von habsburg concludes on the basis of sales history and other factors that she identified that there appears to be a limited commercial market for petitioner’s works g petitioner’s tax returns petitioner filed federal_income_tax returns for all years in issue on those returns she reported wage income between dollar_figure and dollar_figure and she re- ported other taxable_income interest dividends capital_gains pensions and social_security payments between dollar_figure and dollar_figure on her schedules c she reported income and claimed the following expenses as deductions in connection with her activity as an artist during the years at issue gross_receipts cost of goods advertising dollar_figure big_number dollar_figure -0- dollar_figure -0- dollar_figure dollar_figure -0- vehicle depreciation insurance mortgage legal office repair supplies taxes travel meals ent utilities research maintenance photography local transp dues pubs art expenses services gratuities freight business_gifts studies bank charges total expense gain loss big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner’s theory for claiming deductions seems to have been that most experiences an artist has may contribute to her art and that most people with whom an artist socializes may become customers or otherwise advance her career the trial established that a significant number of the deductions she claimed were not within the meaning of sec_162 ordinary and necessary expenses of conducting her art business but were personal living or family_expenses non- deductible under sec_262 the latter expenses appear to have included tele- phone and cable television bills newspaper and magazine subscriptions gratuities to doormen in her apartment building taxicabs to the opera museums and social events restaurant meals with friends and acquaintances and international travel to gain inspiration from paintings in european museums we have deferred to an- other day the calibration of petitioner’s deductible business_expenses but it was clear to the court that the economic losses she actually sustained in her art busi- ness were substantially smaller than the tax losses reported on her schedules c owing to the inclusion of many personal expenses when calculating her business income opinion i governing statutory framework sec_162 allows as a deduction all the ordinary and necessary ex- penses paid_or_incurred during the taxable_year in carrying on any trade or busi- ness to be entitled to deductions under this section the taxpayer must show that she engaged in the activity with an actual and honest objective of making a profit 91_tc_371 if an activity is not engaged in for profit no deduction attributable to it is allowed except to the extent of gross_income derived therefrom reduced by deductions allowable without regard to whether the activity was engaged in for profit sec_183 thus losses are not allowable for an activity that a taxpayer carries on primarily for sport as a hobby or for recreation sec_1_183-2 income_tax regs petitioner bears the burden of proving that she conducted her art business with a predominant primary or principal objective of earning a profit giles v commissioner tcmemo_2005_28 89_tcm_770 however a reasonable expectation of profit is not required sec_1_183-2 income_tax regs we determine whether the taxpayer has the requisite intent to earn a profit on the basis of all surrounding facts and circumstances 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in making this determination greater weight is accorded to objective facts than to the taxpayer’s subjective statement of intent 94_tc_41 sec_1 a income_tax regs see 781_f2d_724 9th cir aff’g lahr v commissioner tcmemo_1984_472 ii scope of the activity the regulations specify that in determining whether sec_183 applies for a particular activity a threshold determination must be made as to the scope of that activity sec_1_183-1 income_tax regs the activity to be considered under sec_183 may encompass a single undertaking or multiple undertakings in ascertaining whether multiple undertakings constitute a single activity all the facts and circumstances are taken into account significant facts include the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together and the similarity of various undertakings sec_1_183-1 income_tax regs see eg keanini t c pincite mitchell v commissioner tcmemo_2006_145 92_tcm_17 noting other_relevant_factors respondent argues that p reliminarily it is necessary to define ms crile’s ‘activity’ per sec_1_183-1 respondent contends that p etitioner’s bifurcation of her art activity as an ‘artist’ separate from that of ‘artist professor’ for hunter college is artificial and is not supported by the facts and circumstances of this case it is undisputed that petitioner’s activity as a pro- fessor is a trade_or_business thus the thrust of respondent’s single activity argument is that petitioner must claim her art-related expenses not as business_expenses on schedule c but rather as unreimbursed employee business_expenses on schedule a itemized_deductions as such they would be subject_to the floor created by sec_62 and sec_67 and to adverse alternative_minimum_tax conse- quences see ruggiero v commissioner tcmemo_1997_423 74_tcm_662 n noting that respondent in his pretrial memorandum did not explicitly ad- vance a single activity argument under sec_1_183-1 income_tax regs petitioner contends that it would prejudice her if we considered it at trial especially during his examination of the hunter college witnesses respondent explored the relationship between petitioner’s activity as an artist and her job requirements as a professor the clear thrust of respondent’s examination was the notion that petitioner worked as an artist in order to keep her job as a teacher we conclude that petitioner had adequate notice of respondent’s theory and that the trial provided a sufficient evidentiary foundation to enable both parties to address the single activity argument in their post-trial briefs we conclude that petitioner’s art business and her salaried position as a pro- fessor constitute two distinct activities the regulations provide that the irs will generally accept the characterization by the taxpayer of several undertakings ei- ther as a single activity or as separate activities sec_1_183-1 income_tax regs the taxpayer’s characterization will be rejected only where it is artificial and cannot be reasonably supported under the facts and circumstances of the case we do not find petitioner’s characterization to be artificial in any sense of the word petitioner practiced as an artist for a decade before she began teaching and for years before she became a tenured full professor for any practitioner who teaches--whether a lawyer an accountant an economist or an artist--there is an obvious intersection between the individual’s profession and his or her teach- ing but the two activities have different job requirements and entail different skills as a professor petitioner was expected or required among other things to exhibit her art evaluate students’ work create course syllabi provide career coun- seling and serve on faculty committees as an artist petitioner was required among other things to exhibit and sell her art manage relationships with gal- leries network with collectors journalists and museum curators maintain records of income and expenses manage her art inventory and maintain an electronic database of her works the trial established that hunter college required or expected its art professors to exhibit their work it did not require that they actually sell art many of the marketing and related business activities in which petitioner engaged were thus irrelevant to her teaching career respondent has not explained why petitioner would devote many hours to these tasks--some of them tedious or unpleasant--if her sole goal were to retain her teaching position indeed during the tax years at issue petitioner was and for the previous ten years had been a tenured professor tenured professors were not subject_to annual performance evaluations and for them the requirement to exhibit art was at most an expectation that was not rigorously enforced petitioner devotes hundreds of hours a year to administrative aspects of her art business that are unrelated to her job requirements at hunter college she was a successful artist for over a decade before she began teaching at hunter college and she plans to continue her art business after she retires from teaching on the record before us we find that petitioner’s activity as an artist is a separate activity from her career as a teacher and must be analyzed separately under sec_183 iii intent to earn a profit the regulations set forth a nonexclusive list of nine factors relevant in as- certaining whether the taxpayer conducted an activity with the intent to earn a pro- fit they are the manner in which the taxpayer conducts the activity the expertise of the taxpayer or her advisers the time and effort spent by the tax- payer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other simi- lar or dissimilar activities the taxpayer’s history of income or losses with re- spect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no factor or group of factors is controlling nor is it necessary that a majori- ty of factors point to one outcome see 544_f3d_900 8th cir aff’g tcmemo_2007_309 72_tc_659 taxpayer’s profit_motive must be ascertained not on the basis of any one factor but on the basis of all the facts and circumstances sec_1_183-2 income_tax regs certain factors may be accorded more weight in a particular case because they have greater salience or persuasive value as applied to its facts see vitale v commissioner tcmemo_1999_131 t c m cch aff’d without published opinion 217_f3d_843 4th cir green v commissioner tcmemo_1989_436 57_tcm_1333 noting that all nine factors do not necessarily apply in every case manner in which activity is conducted conducting an activity in a businesslike manner may show that the taxpayer intends to earn a profit from it sec_1_183-2 income_tax regs facts evi- dencing a businesslike manner include among other things the taxpayer’s main- tenance of complete and accurate books_and_records the taxpayer’s conduct of the activity in a manner resembling that in which successful practitioners conduct similar_business activities and the taxpayer’s change_of operating procedures adoption of new techniques or abandonment of unprofitable activities in a manner consistent with a desire to improve profitability giles v commissioner tcmemo_2006_15 sec_1_183-2 income_tax regs in order to demonstrate a profit_motive a taxpayer need not keep records of the sort maintained by a fortune company in many situations informal recordkeeping is sufficient see eg burrus v commissioner tcmemo_2003_ 86_tcm_429 cattle activity fields v commissioner tcmemo_1981_550 42_tcm_1220 same edge v commissioner tcmemo_1973_274 32_tcm_1291 farming farrell v commissioner tcmemo_1983_542 46_tcm_1290 same harrison v commissioner t c memo 72_tcm_1258 gold mining and treasure salvaging activity for creative artists in particular our precedents indicate that the recordkeeping required to evidence a profit_motive is not rigorous in 68_tc_696 we held that a tax- payer who had been involved in art activities for years had a profit_motive the taxpayer kept all receipts of her art-related expenses and kept a journal recording what works she had sold and to whom the court found that her recordkeeping was sufficient to show that she conducted her art activity in a businesslike manner even though she did not keep a complete set of books pertaining to her artistic activities id pincite petitioner kept records that are substantially_similar to and in most respects superior to those maintained by the taxpayer in churchman petitioner kept all original receipts and invoices related to her art business she kept detailed and relatively accurate records going back to of sales of her artwork including in other contexts as well we have noted that the absence of complete books_and_records does not conclusively establish the lack of a profit objective see eg foster v commissioner tcmemo_2012_207 slip op pincite citing de boer v commissioner tcmemo_1996_174 71_tcm_2730 weller v commissioner tcmemo_2011_224 farrell t c m cch pincite the sale price and the identity of the buyer her sales records were not complete but these lapses were often due to circumstances beyond her control such as galleries’ failures to provide relevant data petitioner hired a bookkeeper during four of the five years at issue who put her expenses into a quicken program which was supplied to her accountant while it does not appear that petitioner used her records for the purpose of controlling costs she did use them for purposes of marketing her works to collectors galleries and museum curators although petitioner did not have a written business plan she had a business plan and she pursued it consistently see phillips v commissioner tcmemo_1997_128 73_tcm_2296 written financial plan not required for 32-horse farm where business plan was evidenced by action burrus v commissioner tcmemo_2003_285 a taxpayer need not conduct a formal marketing study in order to have a profit_motive see 809_f2d_355 n 7th cir aff’g tcmemo_1985_523 engdahl t c pincite petitioner understood the general factors that affect the pricing of art --a history of sales gallery representation solo exhibits positive critical reviews and prestigious awards fellowships and residences she then worked to enhance her credentials and professional stature in each of these respects in an effort to increase the value of her art an important element of a business plan involves marketing and adver- tising see mckeever v commissioner tcmemo_2000_288 failure to advertise showed lack of profit_motive using different forms of advertising may allow taxpayers to expand their potential market and reach previously untapped audiences cohn v commissioner tcmemo_1983_301 46_tcm_286 aff’d without published opinion 742_f2d_1432 2d cir in churchman t c pincite we found it significant that the taxpayer marketed her art by seeking gallery representation and by sending announcements about exhibitions to individuals on her mailing list see waitzkin v commissioner tcmemo_1992_216 63_tcm_2740 noting importance of gallery representation to an artist in storey v commissioner tcmemo_2012_115 103_tcm_1631 we held that a filmmaker evidenced a businesslike manner by making and distributing a trailer creating a web site and blog hiring a marketing firm and using social networks petitioner’s marketing efforts demonstrate a profit objective until michael steinberg fine art closed during the financial crisis she was represented by a gallery throughout the period at issue this is critically important in assessing profit_motive because it demonstrates that petitioner conducted her activity in the same manner as other successful artists see churchman t c pincite waitzkin t c m cch pincite like the taxpayer in churchman peti- tioner sent exhibition announcements to her mailing list of big_number collectors she attended art-related events to network with art professionals and like the taxpayer in storey she maintained a web site to promote her art petitioner treated other aspects of her art business in a professional manner like the taxpayer in churchman t c pincite she had a relatively large inventory and kept track of her artwork efficiently her catalog included infor- mation about each work including the title dimension media exhibition history asking price gallery commission and a digital or film image of the piece as ms sussman credibly testified petitioner’s paintings were mounted on stretchers stored in climate-controlled conditions and professionally packaged for shipment all of this shows that petitioner conducted her art business in the same manner as successful practitioners of her craft a taxpayer’s change_of operating methods adoption of new techniques or abandonment of unprofitable activities may indicate a profit objective sec_1 b income_tax regs see also golanty t c pincite before petitioner was represented by the graham gallery although she had several exhi- bitions there she regarded the other artists that it exhibited as conservative in style because she thought that the graham gallery was not attracting the types of collectors who would be interested in her work she switched in to michael steinberg fine art in the hope that her sales would improve petitioner likewise embarked in a new direction during with her printing on silk project in india she undertook this project when colleagues suggested that she expand the market for her work by producing images on silk all in all we conclude that petitioner conducted her art activity in a busi- nesslike manner all of the elements we have discussed except her failure to use expense records to reduce losses indicate that she had the requisite profit objec- tive we find this first factor to be important in our analysis and overall it strongly favors petitioner expertise of the taxpayer and her advisors a taxpayer’s expertise research and study of the accepted practices in an industry as well as her consultation with experts may indicate a profit_motive sec_1_183-2 income_tax regs in cases involving artists we have considered among other things the taxpayer’s education teaching activities public recognition and skills in churchman t c pincite we found that the taxpayer had the requisite expertise as an artist where she studied art for 2½ years taught art at the college level had her works shown in commercial galleries at least once a year and was the subject of articles and critical reviews in newspapers and magazines in waitzkin t c m cch pincite we found that the taxpayer had the requisite expertise as an artist where she devoted most of her time to producing artwork promoted her art to collectors and museums and sold art for many years through galleries and otherwise by these standards there is no dispute that petitioner ranks at the top of the scale in terms of expertise as an artist indeed respondent all but concedes this point in his post-trial brief respondent does not challenge petitioner’s accom- plishments in the field of art and acknowledges that she has significant expertise as an artist like most artists petitioner did not retain professional business consultants rather her principal advisors were the galleries that represented her through- out her career petitioner was represented by five new york art galleries these galleries exhibited her work arranged openings and customer receptions and marketed her work to collectors the expertise of petitioner’s advisors seems indisputable while conceding that petitioner and her advisors have the requisite artistic expertise respondent contends that she lacks expertise in the economics of being an artist but petitioner does not need an economics degree to know how to sell art see freed v commissioner tcmemo_2004_215 88_tcm_288 petitioner does not need advanced training in economics to know that a thoroughbred horse that wins races is more valuable than one that does not sec_1_183-2 example income_tax regs concluding that chemical re- searcher was engaged in a trade_or_business without addressing his expertise in the economics of the plastics industry petitioner understood the general factors that affect the pricing of art--a history of sales gallery representation solo exhibits critical reviews and prestigious public accolades--and she worked diligently to achieve these credentials petitioner is without doubt an expert artist who under- stands the economics of her business this factor strongly favors petitioner taxpayer’s time and effort the fact that a taxpayer devotes considerable time and effort to an activity may indicate a profit objective giles v commissioner tcmemo_2006_15 having another job does not necessarily detract from this conclusion--in sec_183 cases this is likely the rule rather than the exception--because a taxpayer may engage in more than one trade_or_business simultaneously see 74_tc_525 aff’d without published opinion 681_f2d_805 3d cir 16_tc_332 in churchman t c pincite we noted that the taxpayer taught art classes at two colleges and had given numerous workshops independently of any institution we regarded this as a positive factor in concluding that she was en- gaged in the trade_or_business of art id pincite petitioner devoted roughly hours per week to her art business during the academic year and worked on her art full time during the summer these facts compare favorably to those of other cases in which the taxpayer was found to be engaged in a trade_or_business see eg sernett v commissioner tcmemo_2012_334 at time and effort factor favored profit_motive where taxpayer spent significant time traveling to racing events and preparing cars for those events even though he enjoyed racing givens v commissioner tcmemo_1989_529 58_tcm_255 taxpayer demonstrated requisite profit objective where he devoted two to four hours daily and more time on weekends to horse activity we have sometimes disregarded time spent on mundane tasks where such tasks such as grooming horses would be essential regardless of whether the activity was conducted as a hobby or a business see eg giles v commissioner tcmemo_2006_15 sullivan v commissioner tcmemo_1998_367 aff’d without published opinion 202_f3d_264 5th cir here the mundane tasks that petitioner performed such as marketing and networking with potential collectors were essential only because she was conducting a business they would have been unnecessary if she were pursuing a hobby petitioner’s job as a professor far from detracting from her activity as an artist was synergistic with it as a tenured professor at hunter college petitioner enjoyed academic prestige that enhanced her standing with art professionals art critics and museum curators her teaching position afforded her flexible hours and provided numerous opportunities for networking with important people in the new york art world we conclude that petitioner devoted substantial time and effort to her art business and that this third factor strongly favors petitioner expectation of appreciation in value an expectation that assets used in the activity will appreciate in value may indicate a profit_motive sec_1_183-2 income_tax regs even if the tax- payer derives no profit from current operations she may reasonably entertain an expectation of overall profit when asset appreciation is factored in ibid the expectation of appreciation becomes less speculative when a taxpayer shows actual success in an endeavor that could plausibly lead to appreciation cf tinnell v commissioner tcmemo_2001_106 hoyle v commissioner tcmemo_1994_592 respondent contends that petitioner has not shown that appreciation in the value of her artwork could ever exceed her accumulated claimed losses this con- tention improperly focuses on actual rather than expected appreciation see strickland v commissioner tcmemo_2000_309 80_tcm_451 sec_1_183-2 income_tax regs the relevant question is whether petitioner could reasonably entertain an expectation that the value of her inventory would eventually appreciate significantly see eg upton v commissioner tcmemo_1990_250 in churchman where the taxpayer had a relatively large inventory of art- work we found that i t is certainly conceivable that she may someday sell enough of her paintings to enable her ‘to recoup the losses sustained in the intervening years ’ t c pincite quoting 45_tc_261 aff’d 379_f2d_252 2d cir in waitzkin t c m cch pincite where the artist likewise had a large inventory we found that she had the potential to enjoy greater financial benefits from her work as it gained recognition and that at any moment she might become even more commercially successful cf 72_tc_28 finding ski lodge to be a trade_or_business where lodge had appreciated in value and taxpayers reasonably expected the value of their assets to continue increasing respondent’s expert analyzed the prices of certain oil paintings in an effort to demonstrate that petitioner’s works did not appreciate in value but rather stayed in a stable range between and while ms von habsburg is a well- qualified art professional we find her method for determining the potential for asset appreciation to be unreliable as applied here we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment see 304_us_282 94_tc_193 ms von habsburg bases her conclusion on the average sale prices of peti- tioner’s oil paintings over the years however she did not consider sales of the same painting at two distinct times then determine the price change for that work where an expert relies on comparable sales it is necessary to determine whether the items compared if not identical are at least similar cf chandler v commissioner t c __ __ slip op pincite date schmidt v commissioner tcmemo_2014_159 at ms von habsburg focused exclusively on the prices paid for the paintings with no consideration given to their size quality or subject matter or to the condi- tions prevailing in the art market at the times of sale other things equal it seems obvious that a very large painting will sell for a higher price than a very small painting ms von habsburg did not view any of the works and there is no indication that she analyzed any relevant data about the paintings except the sale prices because we find her methodology unreliable we accord her appreciation analysis little weight during petitioner had an inventory of at least big_number pieces of art available for sale she had an extensive exhibition record numerous positive critical reviews current or prior representation by five galleries and multiple awards and accolades evidencing her public recognition at least museums had acquired her works as well as dozens of major corporations and government insti- tutions she had a long history of sales with proceeds approaching dollar_figure she earned_income of almost dollar_figure from sale of art in and she could plausibly expect that such good years would recur the testimony established that it is difficult to predict when success will occur in the art world but that the prices paid for works by established artists often increase dramatically toward the end of their careers all in all we find that petitioner argues that examination of her sale prices confirms that her art did appreciate she provides one example in the 1970s a by 14-inch oil painting sold for dollar_figure in a by 15-inch oil painting sold for dollar_figure a nine-fold increase petitioner’s analysis apart from its selective nature suffers from some of the same flaws as ms von habsburg’s analysis petitioner entertained a reasonable expectation that her artwork over the course of her career would appreciate significantly in value and that this expectation explains her willingness to continue to sustain operating losses allen v commissioner t c pincite we conclude that this fourth factor favors petitioner albeit less strongly than the previous three factors taxpayer’s success in other activities a track record of success in other business ventures may indicate that the taxpayer has the entrepreneurial skills and determination to succeed in subsequent endeavors this in turn may imply that the taxpayer when embarking on these endeavors does so with the expectation of making a profit sec_1_183-2 income_tax regs on the other hand the absence of prior business experience creates no inference that the taxpayer lacks a profit_motive when undertaking a new venture see arwood v commissioner tcmemo_1993_352 in a typical sec_183 case the taxpayer achieves considerable success in a business activity and later embarks on a new activity that the irs regards as a hobby or sport here the sequence is reversed petitioner embarked on the chal- lenged activity as an artist a decade before she secured her salaried position as a professor and she practiced as an artist for years before becoming a full professor in petitioner has plainly been successful in her academic career she rose through the ranks at hunter college from visiting assistant professor to tenured member_of_the_faculty obtaining a studio art teaching position at hunter college is extremely competitive and her steady upward path shows that she had the skills determination and personal qualities that might also benefit her career as an artist because she commenced her career as an artist many years before she started teaching her success in the latter is not exactly a leading indicator of success in the former but the academic success and prestige she gained in the late 1990s may have contributed to her belief that her prospects as an artist could flourish during the next decade cf daugherty v commissioner tcmemo_1983_188 45_tcm_1224 petitioner has shown diligence initiative fore- sight and other qualities that generally lead to success in other business activities and he had reason to expect eventual success with this one although we find this factor to have limited relevance here to the extent it has relevance it favors petitioner history of income or losses the fact that a taxpayer incurs a series of losses beyond an activity’s startup years may imply the absence of a profit objective sec_1_183-2 income_tax regs this inference may not arise where losses are due to customary business risks or reverses or to unforeseen or fortuitous circumstances which are beyond the control of the taxpayer ibid this inference may also be weaker in some fields of activity than in others as we early recognized if losses or even repeated losses were the only criterion by which farming is to be judged a business then a large proportion of the farmers of the country would be outside the pale it is the expectation of gain and not gain itself which is one of the factors which enter into the determination of the question 6_bta_890 because it often takes many years to achieve economic success in the crea- tive arts we have found that a history of losses is less persuasive in the art field than it might be in other fields churchman t c pincite in waitzkin t c m cch pincite the taxpayer was a nationally recognized artist whose work ha d been shown and exhibited in many well-known galleries and famous museums we held that she was engaged in the trade_or_business of art even though she had never made a profit discounting her history of losses ibid we explained it is well recognized that profits may not be immediately forthcoming in the creative art field examples are legion of the increase in value of a painter’s works or a sculptor’s works after he or she receives public acclaim many artists have to struggle throughout their careers this does not mean that serious artists do not intend to profit from their activities it only means that their lot is a difficult one petitioner has reported substantial losses for federal_income_tax purposes in at least of the last years she realized a significant profit from sales of art in and apparently a smaller profit in but the court is convinced that the magnitude of these reported losses is explained in large part by her practice of claiming on her schedule c deductions for many expenses that were actually per- sonal in nature but for this she would have reported significantly smaller losses for all years and quite possibly additional profits for some for creative artists the line between business and personal expenses may sometimes seem hard to discern petitioner is not alone in resolving doubts in favor of deductibility for example in hughes v commissioner tcmemo_1995_202 69_tcm_2562 we held that a photographic artist was engaged in a trade_or_business despite seven years of continuous losses t he magnitude of the reported losses we explained appears to have resulted from petitioner’s overly liberal view of what constitutes a business vis-a-vis personal_expense rather than the lack of a profit_motive ibid in richards v commissioner tcmemo_1999_163 77_tcm_2006 we held that a writer of screenplays was engaged in a trade_or_business despite five years of substantial losses the persistence of these losses we concluded was not attributable to the absence of a profit_motive but rather to the precarious nature of the entertainment business and the claiming of expenses not properly allocable to the writing activity ibid the core expenses of petitioner’s art business do not seem wildly out of line with the levels of income she has historically generated from sale of her art while we do not now decide which expenses are allowable as deductions it is clear that many expenses she claimed were personal her overclaiming of deduc- tions on her tax returns does not show that she lacked an intent to derive an econ- omic profit from selling art petitioner urges that the court should factor in the depressed art market dur- ing the years at issue the regulations recognize that if losses are caused by un- foreseen or fortuitous circumstances which are beyond the control of the taxpayer such as depressed market conditions such losses would not be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax respondent errs in citing 497_us_154 for the proposition that we must take petitioner’s reported schedule c losses at face value when determining whether she had a profit_motive that case stands only for the proposition that the method_of_accounting used on the taxpayer’s returns should also be employed in the profit-motive analysis see id pincite regs see engdahl t c pincite finding profit_motive where taxpayers’ losses were due in part to a market shift that disfavored their products petitioner’s expert mr danese observed that the financial crisis had a huge impact on the new york art market causing galleries to close in- cluding michael steinberg fine art which represented petitioner and causing many artists to experience depressed sales the financial crisis surely helps ex- plain why petitioner sold no art at all during and very little during however it does not explain away the losses that she incurred between and overall this sixth factor weighs in respondent’s favor because petitioner has had many years of economic and tax losses but no one factor is determinative of a taxpayer’s profit_motive see engdahl t c pincite cf stasewich v commissioner tcmemo_2001_30 finding no profit_motive where artist had limited expertise sales and public recognition in light of our discussion above we are convinced that these losses do not negate petitioner’s actual and honest intent to profit from sale of her art amount of occasional profits the fact that a taxpayer derives some profits from an otherwise money- losing venture may support the existence of a profit_motive see sec_1 b income_tax regs moreover an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated ibid the regulations cite a wildcat oil drilling venture as an example of an activity in which an honest profit_motive may be founded on a small chance that the taxpayer will make a large profit sec_1_183-2 example income_tax regs in evaluating the facts we may consider evidence from years subsequent to the period at issue see smith v commissioner tcmemo_1993_140 actual profits in subsequent years have probative though not determinative significance petitioner has earned_income of approximately dollar_figure from sales of works_of_art between and she reported a schedule c profit of dollar_figure in and she appeared to be on track for another profitable year in when she earned at least dollar_figure from sales of her art the evidence established that success in the art world is very hard to predict and that a single event--a solo show a rave review or a museum acquisition--can lead fairly suddenly to an see eg dawson v commissioner tcmemo_1996_417 taxpayer’s belief that champion horse could generate substantial profits may support profit objective dwyer v commissioner tcmemo_1991_123 sponsorship expenses of nascar racing were reasonable given potential prize money exponential increase in the prices paid for an artist’s work while making art has little in common with drilling wildcat wells they are both speculative ventures in which the taxpayer can hope to realize a very large return from a relatively small investment given that petitioner has had only two years of profits we find that this factor weighs in respondent’s favor but not terribly heavily taxpayer’s financial status the fact that a taxpayer lacks substantial income or capital from sources other than the activity may indicate that she engages in the activity for profit sec_1_183-2 income_tax regs an activity that produces losses if recognized as a trade_or_business will normally generate tax benefits for a taxpayer with other income the receipt of such tax benefits standing alone does not establish that the taxpayer lacks a profit_motive for the activity see engdahl t c pincite mckeever v commissioner tcmemo_2000_288 petitioner earned a salary from her position at hunter college and derived relatively modest income from investments cf sec_1_183-2 example income_tax regs wealthy individual with very sizable income from securities did not have a profit_motive in lecturing about philosophy she was a practicing artist for over a decade before she began teaching at hunter college we find that petitioner’s art business was her primary activity she did not become an artist in order to shield her other income from taxes we conclude that this factor is neutral favoring neither party’s position elements of personal pleasure the fact that a taxpayer derives personal pleasure from an activity or finds it recreational may suggest that she engages in it for reasons other than making a profit sec_1_183-2 income_tax regs the derivation of personal pleasure however is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other fac- tors ibid success in business is largely obtained by pleasurable interest there- in 282_f_38 2d cir thus a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 giles v commissioner tcmemo_2006_15 in churchman t c pincite the court acknowledged that the taxpayer’s art activities involved recreational and personal elements we nevertheless concluded that she conducted this activity with the intent to make a profit noting that her work did not stop at the creative stage but went into the marketing phase of the art business where the recreational element is minimal ibid these less pleasurable activities included maintaining a mailing list sending out announcements seeking representation from galleries keeping receipts of business_expenses and maintaining records of sales and customers ibid it is obvious that petitioner derives pleasure from making art but she credibly testified that making art like writing a book or composing a symphony also involves hard work many of her projects involved extensive research ranging from details of giotto’s paintings in assisi to confinement conditions in guantanamo bay in connection with her abu ghraib series petitioner inter- viewed numerous journalists who had reported from the war zone in connection with her fires of war series she traveled to kuwait and accompanied fire- fighters to burning oil fields few people find this sort of research pleasurable like the taxpayer in churchman petitioner also devoted many hours to the mundane aspects of marketing her art and running her business she maintained a mailing list of big_number collectors mailed out slides and marketing packets managed relationships with galleries maintained sales records and moved them to a digital format kept invoices receipts and other business records and attended net- working events with museum curators and potential collectors with respect to these activities we believe that for petitioner as for the taxpayer in churchman the recreational element was minimal t c pincite we find that petitioner’s enjoyment of her art activity--at least some of its aspects--is not sufficient to cause it to be classified as a hobby rather than a busi- ness petitioner devotes to her art activity a level of seriousness that takes it well beyond the realm of recreation on balance we regard this ninth factor as neutral or as slightly favoring petitioner iv conclusion we find that the first second third and fourth factors set forth in sec_1_183-2 income_tax regs strongly support the conclusion that petitioner engaged in her art activity with an actual and honest expectation of profiting from it we conclude that the fifth eighth and ninth factors slightly favor petitioner or are neutral only the sixth and seventh factors focusing on losses and occasional profits favor respondent but they favor him less strongly in these cases than in many sec_183 cases in a qualitative as well as a quantitative sense we conclude that the balance of factors favors petitioner and that she has met her burden of proving that in carrying on her activity as an artist she had an actual and honest objective of making a profit we therefore hold that she was within the meaning of sec_162 engaged during the years in issue in the trade_or_business of being an artist on the basis of the foregoing an appropriate order will be issued
